OFFICE OF THE ATTORNEY      GENRRAL   OF TEXAS          .



                                      c OPY
        O-C.-
        li--


            Honorable R. h. ycyche
            county Auditor
            Gregg Coilnty
           .Longview, Texas

   ..
: .,




                      Your reoent request for an oplnlcn of this~de-
            partment on the question otated herein hasbeen~reoelved.
                      We   quote from your letter as follows:
                      eR~?ior~tothe Pederal Census 0+.X940 Gregg
                Oounty ,&a&a p,oghl~ti~i~ of 16,778 and ~ao~oordikg:
                tO.the 1946.osnauti~takenthe oounty ha8.a poptia-
                tion of,~S8~027,.L Aooording to the last',.-approved..,
                tax rolLthe oountp has a tar ovalnationof       ~~ :
                $196,600.00. ThCoouuty Is-on a salarg~~baal.8
                by order Or the OonaaissionerovOonH.
                      What is the law govemlng the number ~of
                deputlee of the sherift and what is the:mfniipum
                and maxlmum salary of his deputies? (There fs a
                spealel~&: allowS.ng14 deputies iOr the sheritf
                0r.this aountyi)
                      That is the salary~~ofthe Gauntg Commis-
                eioners for this oounty and what expense for oar
                and'othor expense may be legally al.lomedthe
                Commieeloners? (There is,a special law on ex-
                penses whioh ~110~s them $X50.00per month.)
                      "What is the salary of the oountg auditor
                of this oounty? (There is a lam providing #4,200.00
                                                 .




XonorableR. S. Wyoha, Pep f2                                                L.

                                                                             ,I          HonorableR. S. Wyohe, Page 3

          year, the oouuty oosmlseloneraof suah oounty e&all eaah
          reaaive annual 8alariea not to exceed thirty-fourhundrad             ,
          dollars per annum eaahi Your attention Is oalled to A+
          tiale 23500. Veron*s   Annotated Olvll Statutes, whlah pro-
          vides in part that all oounties having an assessed valua-
          ticn of all taxable property of one huudred'mllllon ,dollars
          or xore, based on the approved tax roils of the year 1923,
          the county aoxisaioners rreyeach reoclve a sslery of 63000
          per annum eaah. bocordlng to the last approved tax roll
          Grec:gCounty had a total assessed valuation of one hundred
          six million rive hundred thousand dollars. V!edo not think
          Article 2350a, supra, has any application to the question
          under considerat~Loni It Is our opinion that the salaries
.._ .:    oF:.the-.oc@ty.aq@ssidne~s. of Gregg k+uty a.re..coatrel.led:  . IT..... :
          hi 'Art$cls X%O;.supra_ ;'y&&j',f;he
       _:'.                                 ~.iakarfe&,
                                                     o'f.bc-&o&g$a;-:..~'~,~'
                                                                       ':(  : :;:...
                                                                                  1
          kimem oauuot exceed $3400 per aunumeaah. After.iiareN
          searoh of the statuteswe have bean unable to ~&XI any
          speolal or general law authorizing oo,untyoommiarlonan    1
          In oountleahavb,a poptiatlon and t'he~arrserwd  ratugtlen             I
          OS property as Gregg Uounty, allowing a~'expenaa wha%u*                ?:.
          ever for anoh oommlssionersin.the aonduot of th@e Mffv.
                    Tlth referenae to your third question you are
          advised that the salary of the aounty auditor of Greg&
          County la governed by.Artiale 1645, Vernon(o h.wfeted    Civil
         Statutes,whiah provides in effect that:t$eaounty auditor
         shall reoelva as aozapenaatlon ror his ~atigvloes
                                                         flB5.00 for
         eaoh million doliarei~4r major portion %hbroot, on.the ati-
         seesed valuation,3ihe annual salary to be oomputed~rremtha
         laet approved ta,xrolls~ said anuual salary from oount&Tga~
         shall not exceed ~three~thousand8ix handrid dollars.
         oonneatlon, 'it is to be noted that Artlola 1645e-l~prorldee
         in partr That in every aounty in thla. ttak having a popula-
         tion of less than thirty-threethousand aooordlngto the la8t
         preaedingFederal Census, and having assessedproperty ralua-
       " tion of more than elghty mllllon dollarsi aaoordlne to the
         last approred~taxrolls, the aompeaaationof eaoh oounty auditor
         shall not exeaad $4200.00. "Thle statute la not applioable
         te’oreg Oounty as the population of suoh oaunty Is rime
          thanth fity-three thousand inhabitants aooording to the
          1940 Federal Census.
                    In anewer to your fourth question, you are adviwd
          that the aalary of the oounty judge is fixed by the pro-
          visions of Artiole 3912e, Seotion 13, Vernon's Annotated
          Civil Statutes, which provides in affeot that eaoh of eaid
          ofricers named In the statutes w,hloh inoludes the aounty
                                                                        .~
                                                                               .   .   ‘.   ?;‘:,,   :



                                                                                            ,,,
                                                                 #




           Honorable R. ,S.Wyohe, Page 4



            judge, shall be paid in money an annual salary in twelve
           equal Installments o? not less than the total awe earned
            as oompensatlon by him In his o??lalal aapaolty tar then
           ptysicel year 1935 ana not mom than the ;naximm amount al-
           lowed such offioer under laws existing on AuFuat 24, 1935.
          'The ~lntiwn and maxlwm salary o? the oounty judpe is fixed
            by the above mentioned provision 6? Artlole 39126 and it
            is %ithln the disoretlon o? the oommlaaloners* oourt to do-
            termtne the salary of the aounty judge, provided, the min-
            i-.urn
                 ?LSnot less then~the total aug earned as tior?pensa.tlon
:   '.     'by hirn~
                   &I ,+i,+.-arg+$sl.,
                                     giepaeiQz:for:. She,-.phygloal :&ceear.
                                                                           3SG35:.~~.::,L;.
                                                                                  .::
         " in& t&it:the ~arinwd salae.':ia'~iiik'ti6re   thdin thb’&a6unt’~&i-
            lo%?d such ofiioer   under laws existing    on August 24, 1935.
                     He now eonald*r your ?lfth ueatlon..~,,There  am
           numerous atatutea regard1 the •ala~rea and offioe expenaee
                                    %l the variow
           0r oounty auperl.ntendenba            p  oagntleic Wo.fa%l
           to ?lnd any statute providing tha salary and ~o??%oo *xpenaea
           o? a county superintetidentof a oounty having the populetion
           of Gregg County. Them&ore, It la our opinlon'that the salary
           and ofilae expenses a? the Gaunty 8aperlntendent a? Gregg
           County are provided by Artlale 2700, VePnonls.AmatatM Civil
           statutes. As we do not hare the aaholastiopopulation Or
           euoh county we aannot detemlne the exaot amount a? aslaky
           that the Qounty Superlnten6entla~entltledto under moh
           statute. However, after the,aoholaetiopopulation has mn
           detemalned the amouut o? the lelary o? the county superintend-
           ent oan eaally be~'aeeertalne&Mdar the above mentloned~8tatuta.
           The amount or the traveling lxpenaea and espendltureaior the
           0rri08 shall not lxoeea &500.00 par annum
                     Trusting that the ioregolng fully answers your
           inquiry we aro
                                               Yours very truly
           AWJitii
                                         ATTNG-OFT-
                                           Ey ~~ArdeZl Wllllama,Aasiatant
           AEROV&TDMAY 14, 1941
           BY S/GRGVER SELLERS
           FIRST &%3ISTA??l'
                          ATTORNEY GEKZXAL

           LIT